Title: From George Washington to William Bradford, Sr., 18 March 1778
From: Washington, George
To: Bradford, William, Sr. (1722-1791)

 

Sir
Hd Qrs V[alley] F[orge] March 18th 1778

I am favor’d with yours of the 15th which you will find fully answer’d by a letter which I wrote you upon the 14th Inst. by Capt. Huston. as the No. Carolina Troops, now serving on Board the Gallies, are exceedingly wanted with their Regts I must insist that they be sent to Camp immediately on their return from below under the care of some officer of Foot, or one of the officers of Light Horse to prevent their stragling. I am &c.
